DETAILED ACTION

In response to Amendments/Arguments filed 5/28/2021.  Claims 1-3 and 5-9 are pending.  Claims 1, 3, and 5-6 were amended.  Claim 4 was cancelled.  Claims 8 and 9 were added as new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140099495) in view of Hirano (JP 2017-193595) with evidence from Miwon Brochure.
Kim discloses an adhesive film and composition thereof.  Concerning claims 1-3, Kim discloses the adhesive comprises (meth)acrylic copolymer of a monomer mixture comprising at least ethylhexyl acrylate (or 2-ethylhexyl acrylate) and phenoxybenzyl acrylate, which has a refractive index of at least 1.50, specifically 1.565 as evidenced by the Miwon Brochure (p. 05), resulting in an adhesive material that has a refractive index from 1.5 to 1.6 and a Tg of less than 5°C (Table 1; Abstract; para. 0015-0098).  Given that the Tg of the composition is less than room temperature, which would imply that the adhesive has tack at room temperature, and there is no disclosure of heating the adhesive to apply the adhesive, the adhesive film of Kim is intrinsically a pressure sensitive adhesive.  Kim further discloses the addition of common additives and functional additives is within the scope of the invention (para. 0089).  However, Kim is silent to the specific thermally conductive filler as claimed.  Regarding claim 7, the para. 0107).  Concerning claim 8, the ethylhexyl acrylate (or 2-ethylhexyl acrylate) comprises at least 45 wt% of the composition (Table 1; para. 0038-0039).  With respect to claim 9, the composition further includes a monomer having the structure of Formula 2 and is specifically a phenoxybenzyl acrylate, which broadly meets the limitation of a benzyl acrylate (Table 1; para. 0044-0056).  However, Kim is silent to the specific thermally conductive filler as claimed.
Hirano discloses a transparent adhesive having flame retardant (or thermally conductive) properties that are the result of adding aluminum hydroxide (or hydrated aluminum) to the adhesive composition (para. 0007-0017), wherein the size and content of the aluminum hydroxide and benzyl acrylate as part of the adhesive material, allow for simultaneously achieving transparency and flame retardancy (para. 0035-0053).  As such, for having flame retardancy and transparency, one of ordinary skill in the art would have been motivated to add the aluminum hydroxide as an additive to acrylate adhesives, particularly those with benzyl acrylate.  Given that the combination teaches the same materials as claimed, the refractive index difference would include and encompass the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20140099495) in view of Hirano (JP 2017-193595) with evidence from Miwon Brochure as applied to claim 1 above, and further in view of Wood (Phys. Rev.).
The prior art discloses the above but is silent to the refractive index difference as claimed.  Examiner notes that this is an alternative rejection of claim 6.
Wood discloses that matching the refractive index between two materials allows for increased transparency (pp. 123-124).  As such, it would have been obvious to one of ordinary skill in the art to match the refractive indices between the acrylic resin and the filler, in order to achieve improved transparency (i.e. visible transmittance is increased).

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2017-193595).
Hirano discloses a transparent flame-retardant adhesive film.  Concerning claims 1-3 and 8-9, Hirano discloses the adhesive film comprises an acrylic pressure sensitive film layer having a refractive index of 1.41 to 1.57 and a Tg of -70 to -30°C, which overlaps and includes the claimed ranges, wherein the acrylic pressure sensitive film layer is formed from a composition comprising benzyl acrylate, which is the same as that claimed and therefore would have the same refractive index for the homopolymer.  The composition further includes a C1-C8 acrylate monomer that preferably is n-butyl acrylate, 2-ethylhexyl acrylate at a content most preferably from 25 to 90 wt% and a flame retardant (i.e. thermally conductive filler) (para. 0069-0086 and 0034-0035; abstract).  With respect to claim 5, the flame retardant is a metal hydroxide and is most preferably an aluminum hydroxide (para. 0035).  Given that the materials are the same and the refractive index of the acrylic pressure overlaps and includes the claimed refractive index, the difference between the refractive index of the flame retardant (or thermally conductive filler) would also include and encompass the claimed range.  Concerning claim 7, the pressure sensitive adhesive layer is part of a pressure sensitive sheet (abstract; FIG. 1).

Double Patenting
Claims 1-3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-11 of copending Application No. 16/522794 (reference application) in view of Determan et al. (US 8772425). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive and sheet thereof, having a refractive index that overlaps in scope with each other and an acrylate material.  However, the ‘794 patent is silent to the claimed Tg.  Determan discloses a high refractive index PSA that has acrylate materials less than 0°C, in order provide adhesion for the adhesive at room temperature (col. 17, lines 53-67).  As such, for use as a PSA and provide adhesiveness at room temperature, one of ordinary skill in the art would have been motivated to use a base polymer less than 5°C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 4, filed 5/28/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.
Applicant’s arguments, see pp. 4-6, filed 5/28/2021, with respect to the 35 USC 102(a)(1) rejections under Determan and Mikuni and 35 USC 103 rejection under Determan in view of Mikuni have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.  However, it is noted that Determan is still applicable as a secondary reference in the double patenting rejection.  Examiner notes that the claims now recite newly added limitations regarding the refractive index of a specific monomer which was not recited or claimed in the previous claim set.  As such, a novel search and further consideration was needed and new art was applied in response to the newly added limitations with respect to the specific monomer and refractive index thereof.  With respect to the double patenting rejection, Examiner notes that the claims of the instant application and copending application still overlap in scope.  Therefore, the double patenting rejection is maintained.  As such, the claims are properly finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI

Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783